Case 8:19-bk-10709-TA    Doc 24 Filed 04/22/19 Entered 04/22/19 10:01:54         Desc
                          Main Document     Page 1 of 1




                                        Certificate Number: 16339-CAC-DE-032700913
                                        Bankruptcy Case Number: 19-10709


                                                       16339-CAC-DE-032700913




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on April 21, 2019, at 8:45 o'clock PM EDT, Ernest Gonzales
completed a course on personal financial management given by internet by
Second Bankruptcy Course, LLC, a provider approved pursuant to 11 U.S.C. 111
to provide an instructional course concerning personal financial management in
the Central District of California.




Date:   April 21, 2019                  By:      /s/Kelley Tipton


                                        Name: Kelley Tipton


                                        Title:   Certified Financial Counselor
